 



Exhibit 10-b
ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN
(2006 Restatement)
First Effective September 1, 1990
As Restated on July 31, 2006,
And Generally Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN
(2006 Restatement)
TABLE OF CONTENTS

                                      Page
PREAMBLES
                1  
 
                    SECTION 1   INTRODUCTION     2  
 
                        1.1.   Application of Restatement             1.2.  
Definitions        
 
      1.2.1.   Accounts        
 
          (a) Total Account        
 
          (b) Excess Savings Account        
 
          (c) Fixed Match Account        
 
          (d) Performance Match Account        
 
          (e) Transition Benefit Account        
 
      1.2.2.   Affiliate        
 
      1.2.3.   Annual Enrollment Period        
 
      1.2.4.   Annual Valuation Date        
 
      1.2.5.   Beneficiary        
 
      1.2.6.   Code        
 
      1.2.7.   Compensation        
 
      1.2.8.   Compensation Committee        
 
      1.2.9.   Disability        
 
      1.2.10.   Employer        
 
      1.2.11.   ERISA        
 
      1.2.12.   Excess Compensation        
 
      1.2.13.   Excess Savings Election        
 
      1.2.14.   Participant        
 
      1.2.15.   Plan        
 
      1.2.16.   Plan Statement        
 
      1.2.17.   Prior Plan Statement        
 
      1.2.18.   Plan Year        
 
      1.2.19.   Principal Sponsor        
 
      1.2.20.   Recognized Employment        
 
      1.2.21.   Retirement Committee        
 
      1.2.22.   Retirement Savings Plan        
 
      1.2.23.   Separation from Service        
 
      1.2.24.   Unit Share        

-i-



--------------------------------------------------------------------------------



 



                                      Page
 
      1.2.25.   Valuation Date        
 
      1.2.26.   Vested             1.3.   Rules of Interpretation        
 
                    SECTION 2.   ELIGIBILITY AND ENROLLMENT     7  
 
                        2.1.   Eligibility             2.2.   Special
Eligibility Rule for Transition Benefit             2.3.   Excess Savings
Election        
 
      2.3.1.   Deferral Percentages        
 
      2.3.2.   Automatic Cancellation        
 
      2.3.3.   Voluntary Cancellation        
 
      2.3.4.   Manner of Election        
 
      2.3.5.   Employer Administrative Error             2.4.   Specific
Exclusion        
 
                    SECTION 3.   ADDITIONS TO ACCOUNTS     9  
 
                        3.1.   Excess Compensation Deferrals        
 
      3.1.1.   Amount        
 
      3.1.2.   Crediting the Account             3.2.   Fixed Match        
 
      3.2.1.   Amount        
 
      3.2.2.   Crediting the Account        
 
      3.2.3.   Eligible Participant             3.3.   Performance Match        
 
      3.3.1.   Amount        
 
      3.3.2.   Crediting the Account        
 
      3.3.3.   Eligible Participant             3.4.   Transition Benefit      
 
 
      3.4.1.   Amount        
 
      3.4.2.   Crediting the Account             3.5.   Nonduplication of
Benefits        
 
                    SECTION 4.   ESTABLISHMENT AND ADJUSTMENT OF ACCOUNTS     12
 
 
                        4.1.   Participant Accounts        
 
      4.1.1.   Establishment of Accounts        
 
      4.1.2.   Adjustment of Accounts        
 
      4.1.3.   Investment of Accounts        
 
      4.1.4.   Rules             4.2.   Dividend Adjustment for Phantom Stock  
          4.3.   Antidilution Adjustment for Phantom Stock             4.4.  
Not Funded        

-ii-



--------------------------------------------------------------------------------



 



                                      Page SECTION 5.   VESTING ACCOUNTS     14
 
 
                    SECTION 6.   DISTRIBUTION UPON SEPARATION FROM SERVICE    
15  
 
                        6.1.   Time of Distribution        
 
      6.1.1.   Lump-Sum Distributions        
 
      6.1.2.   Annual Installment Distributions        
 
      6.1.3.   Actual Distribution Dates             6.2.   Forms of
Distribution             6.3.   Modification of Initial Designation            
6.4.   Distribution in Cash        
 
                    SECTION 7.   DISTRIBUTION UPON DEATH AND DISABILITY     18  
 
                        7.1.   Before Separation from Service             7.2.  
After Separation from Service             7.3.   Actual Distribution Dates      
      7.4.   Distribution in Cash             7.5.   Designation of
Beneficiaries        
 
      7.5.1.   Right To Designate        
 
      7.5.2.   Failure of Designation        
 
      7.5.3.   Disclaimers of Beneficiaries        
 
      7.5.4.   Definitions        
 
      7.5.5.   Special Rules        
 
      7.5.6.   Spousal Rights             7.6.   Facility of Payment          
SECTION 8.   SPENDTHRIFT PROVISIONS     22  
 
                    SECTION 9.   AMENDMENT, TERMINATION AND CHANGE IN CONTROL  
  23  
 
                        9.1.   Amendment and Termination             9.2.  
Change in Control        
 
      9.2.1.   In General        
 
      9.2.2.   Special Definitions        
 
      9.2.3.   Amendment        
 
      9.2.4.   Separation from Service        
 
      9.2.5.   Pending Installment Distributions        
 
      9.2.6.   Not Amendable        
 
                    SECTION 10.   ADMINISTRATION     25  
 
                        10.1.   Authority             10.2.   Liability        
    10.3.   Procedures             10.4.   Claim for Benefits        

-iii-



--------------------------------------------------------------------------------



 



                                      Page     10.5.   Claims Procedure        
 
      10.5.1.   Original Claim        
 
      10.5.2.   Claims Review Procedure        
 
      10.5.3.   General Rules             10.6.   Errors in Computations        
    10.7.   Code § 162(m) Delay        
 
                    SECTION 11.   PLAN ADMINISTRATION     28  
 
                        11.1.   Principal Sponsor        
 
      11.1.1.   Compensation Committee        
 
      11.1.2.   Amendment             11.2.   Conflict of Interest            
11.3.   Administrator             11.4.   Service of Process        
 
                    SECTION 12.   DISCLAIMERS     29  
 
                        12.1.   Term of Employment             12.2.  
Employment             12.3.   Source of Payment             12.4.   Guaranty  
          12.5.   Delegation        
 
                    APPENDIX A — CHANGE IN CONTROL SPECIAL DEFINITIONS     A-1  

-iv-



--------------------------------------------------------------------------------



 



ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN
(2006 Restatement)
     WITNESSETH: That
     WHEREAS, ADC TELECOMMUNICATIONS, INC., a Minnesota corporation (the
“Principal Sponsor”), by resolution of its Board of Directors, has heretofore
established and maintained a nonqualified, unfunded, deferred compensation and
supplemental retirement plan for the benefit of a select group of management or
highly compensated eligible employees, which in its most recently restated form
is embodied in a document effective January 1, 2002 and entitled “ADC
Telecommunications, Inc. 401(k) Excess Plan (2002 Restatement);” and
     WHEREAS, The Principal Sponsor has reserved to itself the power to make
further amendments of the Plan documents; and
     WHEREAS, It is desired to amend and restate the Plan documents to be a
single document in the manner hereinafter set forth;
     NOW, THEREFORE, The Plan documents are hereby amended and restated,
generally effective as of January 1, 2005, to read in full as follows:

-1-



--------------------------------------------------------------------------------



 



SECTION 1
INTRODUCTION
1.1. Application of Restatement. The terms of this restated Plan Statement are
intended to comply with section 409A of the Code, as added by the American Jobs
Creation Act of 2004. The terms of this restated Plan Statement shall apply to:
(i) deferred compensation that relates all or in part to services performed on
or after January 1, 2005 (i.e., deferred compensation which is subject to
section 409A of the Code), and (ii) deferred compensation that relates entirely
to services performed on or before December 31, 2004 (i.e., deferred
compensation which is not subject to section 409A of the Code) if such deferred
amounts were not yet paid from the Plan as of the adoption of this restated Plan
Statement. The terms of this restated Plan Statement are generally effective
January 1, 2005, with the exception that Section 3.1.1 and Section 3.2.1 as
revised by this Plan Statement are effective January 1, 2006.
1.2. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:
     1.2.1. Accounts — the following Accounts will be maintained under the Plan
for Participants:

  (a)   Total Account — for convenience of reference, the separate unfunded and
unsecured general obligation of the Employer established with respect to each
person who is a Participant in the Plan in accordance with Section 2, including
the Participant’s Excess Savings Account, Fixed Match Account, Performance Match
Account and Transition Benefit Account.     (b)   Excess Savings Account — the
bookkeeping account maintained for each Participant to which is credited the
voluntary deferral amounts specified in Section 3.1.     (c)   Fixed Match
Account — the bookkeeping account maintained for each Participant to which is
credited the fixed matching contribution amounts specified in Section 3.2.    
(d)   Performance Match Account — the bookkeeping account maintained for each
Participant to which is credited the performance matching contribution amounts
specified in Section 3.3.     (e)   Transition Benefit Account — the bookkeeping
account maintained for each Participant to which is credited the amount
specified in Section 3.4.

-2-



--------------------------------------------------------------------------------



 



     1.2.2. Affiliate — a business entity which is under “common control” with
the Employer or which is a member of an “affiliated service group” that includes
the Employer, as those terms are defined in section 414(b), (c) and (m) of the
Code. A business entity, which is a predecessor to the Employer, shall be
treated as an Affiliate if the Employer maintains a plan of such predecessor
business entity or if, and to the extent that, such treatment is otherwise
required by regulations under section 414(a) of the Code. A business entity
shall also be treated as an Affiliate if, and to the extent that, such treatment
is required by regulations under section 414(o) of the Code. In addition to said
required treatment, the Principal Sponsor may, in its discretion, designate as
an Affiliate any business entity which is not such a “common control,”
“affiliated service group” or “predecessor” business entity but which is
otherwise affiliated with the Employer, subject to such limitations as the
Principal Sponsor may impose.
     1.2.3. Annual Enrollment Period — the time period designated by the ADC
Telecommunications, Inc. Corporate Benefits Department during which eligible
employees may, pursuant to rules established by the ADC Telecommunications, Inc.
Corporate Benefits Department, enroll in the Plan as Participants or change
their deferral percentages under the Plan. An Annual Enrollment Period for a
Plan Year will end no later than December 31 of the preceding Plan Year.
     1.2.4. Annual Valuation Date — each December 31.
     1.2.5. Beneficiary — a person designated by a Participant (or automatically
by operation of this Plan Statement) to receive all or a part of the
Participant’s Total Account in the event of the Participant’s death prior to
full distribution thereof. A person so designated becomes a Beneficiary after
the death of the Participant with respect to whom the person is a Beneficiary.
     1.2.6. Code — the Internal Revenue Code of 1986, including applicable
regulations for the specified section of the Code. Any reference in this Plan
Statement to a section of the Code, including the applicable regulation, shall
be considered also to mean and refer to any later amendment or replacement of
that section or regulation.
     1.2.7. Compensation — Recognized Compensation as defined in the ADC
Retirement Savings Plan, but for purposes of this Plan, determined without
regard to the limitation in section 401(a)(17) of the Code ($220,000 in 2006,
and as subsequently adjusted for increases in cost of living).
     1.2.8. Compensation Committee — the Committee known as the Compensation
Committee of the Board of Directors of ADC Telecommunications, Inc.
     1.2.9. Disability — the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three months under the ADC Group Long Term Disability Plan. Notwithstanding the
foregoing, the term Disability shall at all times be interpreted in a manner so
as not to violate section 409A of the Code.

-3-



--------------------------------------------------------------------------------



 



     1.2.10. Employer — the Principal Sponsor, any business entity affiliated
with the Principal Sponsor that adopts the Plan, and any successor thereof that
adopts the Plan.
     1.2.11. ERISA — the Employee Retirement Income Security Act of 1974,
including applicable regulations for the specified section of ERISA. Any
reference in this Plan Statement to a section of ERISA, including the applicable
regulation, shall be considered also to mean and refer to any subsequent
amendment or replacement of that section or regulation.
     1.2.12. Excess Compensation — Compensation for a Plan Year that exceeds the
limitations in section 401(a)(17) of the Code for such Plan Year ($220,000 in
2006, and as subsequently adjusted for increases in the cost of living).
     1.2.13. Excess Savings Election — the election which may be made by a
Participant as provided in Section 2.3.
     1.2.14. Participant — an employee of the Employer who has satisfied the
eligibility rules in Section 2 and receives a credit under an Account pursuant
to the rules of Section 3. An employee who has become a Participant shall be
considered to continue as a Participant in the Plan until the Participant’s date
of death or if earlier, the date upon which the Participant is no longer
employed in Recognized Employment and upon which the Participant no longer has
any Account under the Plan (that is, the Participant has received a distribution
of all of the Participant’s Total Account, if any).
     1.2.15. Plan — the program of deferred compensation and supplemental
retirement income benefit of the Employer established for the benefit of
employees eligible to participate therein, as first set forth in this Plan
Statement. (As used herein, “Plan” refers to the legal entity established by the
Employer and not to the document pursuant to which the Plan is maintained. That
document is referred to herein as the “Plan Statement.”) The Plan shall be
referred to as the ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN.”
     1.2.16. Plan Statement — this document entitled ADC TELECOMMUNICATIONS,
INC. 401(k) EXCESS PLAN (2006 Restatement)” as adopted by the Principal Sponsor
effective January 1, 2005, as the same may be amended from time to time
thereafter.
     1.2.17. Prior Plan Statement — the series of documents pursuant to which
the Plan was established effective as of September 1, 1990, and operated
thereafter until the effective date of this Plan Statement.
     1.2.18. Plan Year — the twelve (12) consecutive month period ending on any
Annual Valuation Date.

-4-



--------------------------------------------------------------------------------



 



     1.2.19. Principal Sponsor — ADC TELECOMMUNICATIONS, INC., a Minnesota
corporation.
     1.2.20. Recognized Employment — employment as a common law employee of the
Employer in a position which is:

  (a)   classified as Recognized Employment under the Retirement Savings Plan;
and     (b)   a sales management position at an ADC job grade level of eighteen
(18) or any other position at an ADC job grade level of nineteen (19) or above.

The Employer’s classification of a person at the time of inclusion or exclusion
in Recognized Employment shall be conclusive for the purpose of the foregoing
rules. No reclassification of a person’s status with the Employer, for any
reason, without regard to whether it is initiated by a court, governmental
agency or otherwise and without regard to whether or not the Employer agrees to
such reclassification, shall result in the person being included in Recognized
Employment, either retroactively or prospectively. Any uncertainty concerning a
person’s classification shall be resolved by excluding the person from
Recognized Employment.
     1.2.21. Retirement Committee — the Committee known as the ADC Retirement
Committee.
     1.2.22. Retirement Savings Plan — the tax-qualified defined contribution
plan of the Principal Sponsor established for the benefit of employees eligible
to participate therein, as set forth in the document entitled “ADC RETIREMENT
SAVINGS PLAN TRUST AGREEMENT (1999 Restatement)” as adopted by the Principal
Sponsor effective as of April 1, 1999, as the same may be amended from time to
time thereafter.
     1.2.23. Separation from Service — a complete termination of employment with
the Employer and all Affiliates, whether voluntary or involuntary, other than on
account of the Participant’s death or Disability. Notwithstanding the foregoing,
a termination of employment shall not constitute a Separation from Service for
purposes of Section 6 and Section 9.2 unless such termination of employment
constitutes a “separation from service,” as that term is defined under section
409A of the Code).
     1.2.24. Unit Share — a bookkeeping unit which is the equivalent of one
(1) share of common stock of the Principal Sponsor (as adjusted pursuant to
Section 4.2 or Section 4.3).
     1.2.25. Valuation Date — the Annual Valuation Date and any day during which
the New York Stock Exchange is open for business or any other date chosen by the
Retirement Committee.
     1.2.26. Vested — nonforfeitable, i.e., a claim obtained by a Participant or
the Participant’s Beneficiary to that part of an immediate or deferred benefit
hereunder which arises from the Participant’s service, which is unconditional
and which is legally enforceable against the Plan.

-5-



--------------------------------------------------------------------------------



 



1.3. Rules of Interpretation. An individual shall be considered to have attained
a given age on the individual’s birthday for that age (and not on the day
before). The birthday of any individual born on a February 29 shall be deemed to
be February 28 in any year that is not a leap year. Notwithstanding any other
provision of this Plan Statement or any election or designation made under the
Plan, any individual who feloniously and intentionally kills a Participant or
Beneficiary shall be deemed for all purposes of this Plan and all elections and
designations made under this Plan to have died before such Participant or
Beneficiary. A final judgment of conviction of felonious and intentional killing
is conclusive for the purposes of this Section. In the absence of a conviction
of felonious and intentional killing, the Employer shall determine whether the
killing was felonious and intentional for the purposes of this Section. Whenever
appropriate, words used herein in the singular may be read in the plural, or
words used herein in the plural may be read in the singular; and the words
“hereof”, “herein” or “hereunder” or other similar compounds of the word “here”
shall mean and refer to this entire Plan Statement and not to any particular
paragraph or Section of this Plan Statement unless the context clearly indicates
to the contrary. The titles given to the various Sections of this Plan Statement
are inserted for convenience of reference only and are not part of this Plan
Statement, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof. Any reference in this Plan Statement to a
statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation. This document
has been adopted in the State of Minnesota and has been drawn in conformity to
the laws of that State and shall, except to the extent that federal law is
controlling, be construed and enforced in accordance with the laws of the State
of Minnesota.

-6-



--------------------------------------------------------------------------------



 



SECTION 2
ELIGIBILITY AND ENROLLMENT
2.1. Eligibility. An employee is eligible to enroll in this Plan for a Plan Year
if such employee: (i) is in Recognized Employment on the November 1 immediately
proceeding such Plan Year; and (ii) is selected by the Retirement Committee to
participate in the Plan for such Plan Year.
2.2. Special Eligibility Rule for Transition Benefit. Any employee of the
Employer or an Affiliate who, in a Plan Year (including 2005), receives:
(i) Excess Compensation or is expected to receive Compensation in excess of
$140,000 for such Plan Year (or such higher amount as shall be determined by the
Retirement Committee from time to time) and (ii) a transition benefit under the
ADC Retirement Savings Plan, shall be eligible for a Transition Benefit
contribution under this Plan.
2.3. Excess Savings Election. To enroll for participation in this Plan, an
eligible employee must make an Excess Savings Election during the Annual
Enrollment Period for the Plan Year in which the employee desires to participate
in the Plan. Subject to the provisions of Section 2.3.2 and Section 2.3.3, an
employee’s Excess Savings Election shall remain in effect for each subsequent
Plan Year.
     2.3.1. Deferral Percentages. Elections for deferred Excess Compensation may
be made in increments of one percent (1%) and shall be equal to not less than
one percent (1%) nor more than fifteen percent (15%) of the amount of the
employee’s Excess Compensation. Such elections may be changed during any Annual
Enrollment Period.
     2.3.2. Automatic Cancellation. An employee’s Excess Savings Election shall
be automatically cancelled upon the Participant’s Separation from Service or
death. If the Participant remains an employee of the Employer but is no longer
in Recognized Employment, the employee’s Excess Savings Election shall be
automatically cancelled effective as of December 31 of the Plan Year in which
the employee is no longer eligible to participate in this Plan.
     2.3.3. Voluntary Cancellation. An eligible employee who has an Excess
Savings Election in effect may cancel completely the Excess Savings Election as
of any December 31. Written notice of the cancellation must be delivered to the
Employer during the Annual Enrollment Period for the Plan Year in which the
employee desires the cancellation to be effective.
     2.3.4. Manner of Election. The Employer shall specify the manner of the
Excess Savings Election (e.g., written, telephonic, electronic or any
combination thereof), the manner of any modification to the Excess Savings
Election, and all procedures for the delivery and acceptance of any forms and
notices.

-7-



--------------------------------------------------------------------------------



 



     2.3.5. Employer Administrative Error. Notwithstanding anything in this
Section to the contrary, the Employer, in its sole discretion, may modify or
accept an eligible employee’s Excess Savings Election during the Plan Year if
the modification is necessary to correct an administrative error made by the
Employer or if the Plan Administrator has failed to initially enroll the
Participant as of January 1. However, such modification shall only be to the
extent necessary to correct the error.
2.4. Specific Exclusion. Notwithstanding anything apparently to the contrary in
the Plan or in any written communication, summary, resolution or document or
oral communication, no individual shall be a Participant in the Plan, develop
benefits under the Plan or be entitled to receive benefits under the Plan
(either for the individual or the individual’s survivors) unless such individual
is a member of a select group of management or highly compensated employees (as
that expression is used in ERISA). If a court of competent jurisdiction, any
representative of the U.S. Department of Labor or any other governmental,
regulatory or similar body makes any direct or indirect, formal or informal,
determination that an individual is not a member of a select group of management
or highly compensated employees (as that expression is used in ERISA), such
individual shall not be (and shall not have ever been) a Participant in the Plan
at any time. If any individual not so defined has been erroneously treated as a
Participant in the Plan, upon discovery of such error such individual’s
erroneous participation shall immediately terminate ab initio and upon demand
such individual shall be obligated to reimburse the Principal Sponsor for all
amounts erroneously paid to that individual.

-8-



--------------------------------------------------------------------------------



 



SECTION 3
ADDITIONS TO ACCOUNTS
3.1. Excess Compensation Deferrals.
     3.1.1. Amount. The Employer shall credit each Participant’s Excess Savings
Account with the amount of deferred Excess Compensation agreed to by each
Participant pursuant to the Participant’s Excess Savings Election. No Excess
Compensation deferrals shall be credited to an eligible employee’s Excess
Savings Account for a Plan Year prior to the date the employee has earned Excess
Compensation (i.e., Compensation that exceeds the limitations in
Section 401(a)(17) of the Code for such Plan Year). This Section 3.1.1 as
revised by this Plan Statement is effective January 1, 2006.
     3.1.2. Crediting the Account. The amount of Excess Compensation deferred
with respect to each Participant shall be credited in dollar amounts to the
Participant’s Excess Savings Account as soon as administratively practicable
following each pay period for which the Excess Compensation was deferred.
3.2. Fixed Match.
     3.2.1. Amount. The Employer shall credit each eligible Participant’s Fixed
Match Account with an amount equal to fifty percent (50%) of the first six
percent (6%) of reduction in Excess Compensation for each pay period which was
agreed to by the Participant pursuant to an Excess Savings Election. This
Section 3.2.1 as revised by this Plan Statement is effective January 1, 2006.
     3.2.2. Crediting the Account. The fixed match shall be credited in dollar
amounts to the eligible Participant’s Match Account as soon as administratively
practicable following each pay period for which the fixed match is made.
     3.2.3. Eligible Participant. For purposes of this Section 3.2, a
Participant shall be an “Eligible Participant” for a Plan Year as of the payday
coincident with or next following the date such Participant has completed the
match eligibility requirements under Section 2.1.2 of the Retirement Savings
Plan. Excess Compensation paid by the Employer as of any payday prior to the
date the employee has completed the match eligibility requirements under
Section 2.1.2 of the Retirement Savings Plan shall not be taken into account for
purposes of determining the amount of the fixed match additions under this
Section 3.2.
3.3. Performance Match.
     3.3.1. Amount. Each Plan Year, the Employer may (but shall not be required
to) credit to each eligible Participant’s Performance Match Account an amount
which shall be determined by multiplying the Performance Match Contribution
percentage under the Retirement Savings Plan for such Plan Year times the amount
of the Participant’s excess savings deferrals on the first six percent (6%) of
Excess Compensation under this Plan.

-9-



--------------------------------------------------------------------------------



 



     3.3.2. Crediting the Account. The performance match shall be credited in
dollar amounts to the eligible Participant’s Performance Match Account as soon
as administratively practicable following the Annual Valuation Date for the Plan
Year for which the addition is made.
     3.3.3. Eligible Participant. For purposes of this Section 3.3, a
Participant shall be an “eligible Participant” for a Plan Year as of the payday
coincident with or next following the date such Participant has completed the
match eligibility requirements under Section 2.1.2 of the Retirement Savings
Plan, and only if such Participant is on the last day of such Plan Year an
employee of the Employer or an Affiliate (including for this purpose any
Participant who then is on temporary layoff or authorized leave of absence or
who, during such Plan Year, was inducted into the Armed Forces of the United
States from employment with the Employer). Excess Compensation paid by the
Employer as of any payday prior to the date the employee has completed the match
eligibility requirements under Section 2.1.2 of the Retirement Savings Plan
shall not be taken into account for purposes of determining the amount of the
performance match under this Section 3.3.
3.4. Transition Benefit.
     3.4.1. Amount. For a Plan Year in which an employee is eligible for a
transition benefit under this Plan, the Employer shall credit a Transition
Benefit Account established for such employee with an addition equal to the sum
of the following:

  (a)   an amount equal to the employee’s Excess Compensation for such Plan Year
multiplied by the transition benefit percentage determined for such employee
under the Retirement Savings Plan for such Plan Year, and     (b)   the amount
of any transition benefit (other than the amount identified in paragraph
(a) above) to be allocated to such employee which is in excess of the maximum
permissible addition which would have been contributed on behalf of the
Participant under the Retirement Savings Plan but for the limitation on annual
additions imposed under section 415 of the Code.

     3.4.2. Crediting the Account. The transition benefit under paragraph
3.4.1(a) shall be credited in dollar amounts to the Participant’s Transition
Benefit Account as soon as administratively practicable following the last day
of the calendar month for which the benefit is made. The transition benefit
under paragraph 3.4.1(b) shall be credited in dollar amounts to the
Participant’s Transition Benefit Account as soon as administratively practicable
following the Annual Valuation Date in the Plan Year (including the Plan Year
ending December 31, 2005) for which the benefit is made.

-10-



--------------------------------------------------------------------------------



 



3.5. Nonduplication of Benefits. The Plan shall be construed to prevent the
duplication of benefits provided under any other plan or arrangement, whether
qualified or nonqualified, funded or unfunded, to the extent that such other
benefits are provided directly or indirectly by the Employer.

-11-



--------------------------------------------------------------------------------



 



SECTION 4
ESTABLISHMENT AND ADJUSTMENT OF ACCOUNTS
4.1. Participant Accounts.
     4.1.1. Establishment of Accounts. The Retirement Committee shall cause a
bookkeeping account to be kept in the name of each Participant which shall
reflect the value of the Participant elective deferrals, fixed match,
performance match, transition benefit, and any earnings thereon, credited to
each Account of a Participant.
     4.1.2. Adjustment of Accounts. The Retirement Committee shall cause the
value of each Account to be increased (or decreased) from time to time for
distributions, additions, investment gains (or losses) and expenses charged to
the Account.
     4.1.3. Investment of Accounts. Except as provided in Sections 4.2 and 4.3,
amounts credited to a Participant’s Account will be adjusted for gains and
losses to the same extent that equal amounts would have been adjusted if they
had been invested as directed by the Participant in the subfund or subfunds
designated by the Retirement Committee.
     4.1.4. Rules. The Retirement Committee shall establish additional rules for
the adjustment of Accounts, including the times when benefits shall be credited
under Section 3 for the purpose of crediting gains or losses under this
Section 4.
4.2. Dividend Adjustment for Phantom Stock. At such time that dividends are paid
on common stock of the Employer, the Unit Shares credited to the Participant’s
Account, if any, shall be increased by crediting in Unit Shares the amount of
the dividend which would have been paid if the number of Unit Shares had been
shares of common stock of the Employer.
4.3. Antidilution Adjustment for Phantom Stock. In the event that the
outstanding shares of stock of the Employer, of whatever class or series, are
increased, decreased or changed into or exchanged for a different number or kind
of shares or other securities of the Employer or of another corporation by
reason of any reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, combination of shares, stock dividends or
otherwise, then the number of Unit Shares credited to the Participant’s Account,
if any, shall be adjusted so that the resulting number of Unit Shares shall be
in the same ratio to the original number of Unit Shares as the number of shares
of stock of the Employer, of whatever class or series, outstanding immediately
after the transaction described above giving rise to an adjustment hereunder
bears to the number of shares of stock of the Employer, of whatever class or
series, outstanding immediately prior to the transaction. Adjustments shall be
made as are necessary to prevent dilution or enlargement of the benefits
credited under the Plan.

-12-



--------------------------------------------------------------------------------



 



4.4. Not Funded. The obligation of the Employer to make payments under this Plan
constitutes only the unsecured (but legally enforceable) promise of the Employer
to make such payments, and the Participant shall have no lien, prior claim or
other security interest in any property of the Employer. No fund, trust or
account (other than a bookkeeping account or reserve) will be established or
maintained by the Employer for the purpose of funding or paying the benefits
promised under this Plan. If such a fund is established, the property therein
shall remain the sole and exclusive property of the Employer. The Employer will
pay the cost of the Plan out of its general assets. All references to accounts,
accruals, gains, losses, income, expenses, payments, custodial funds and the
like are included merely for the purpose of measuring the Employer’s obligation
to Participants in the Plan and shall not be construed to impose on the Employer
the obligation to create any separate fund for purposes of the Plan.

-13-



--------------------------------------------------------------------------------



 



SECTION 5
VESTING ACCOUNTS
The Accounts of each Participant shall be fully (100%) Vested at all times.

-14-



--------------------------------------------------------------------------------



 



SECTION 6
DISTRIBUTION UPON SEPARATION FROM SERVICE
6.1. Time of Distribution. Upon the occurrence of a Separation from Service
effective as to a Participant, the Employer shall make or commence distribution
of the Participant’s Total Account (reduced by the amount of any applicable
payroll, withholding and other taxes) as of one of the following benefit
distribution dates as the Participant shall designate prior to the first Plan
Year in which the Participant first receives credits to the Participant’s
Accounts. A Participant who fails to designate a time of distribution shall be
deemed to have elected a benefit distribution date as of the first day of the
seventh month following the Participant’s Separation from Service.
     6.1.1. Lump-Sum Distributions. A Participant who elects to receive
distribution in the form of a single lump sum may elect to commence payment as
of any of the benefit distribution dates in (a), (b) or (c) below:

  (a)   the first day of the seventh month following the Participant’s
Separation from Service;     (b)   the January 1 next following the
Participant’s Separation from Service, unless such January 1 occurs before
(a) above, in which case distribution shall be made under (a) above; or     (c)
  any January 1 that occurs after the dates in (b) above but not later than the
five-(5) year anniversary of the Participant’s Separation from Service.

     6.1.2. Annual Installment Distributions. A Participant who elects to
receive distribution in the form of annual installments may elect to commence
payment as of any of the benefit distribution dates in (a) or (b) below:

  (a)   the first day of the seventh month following the Participant’s
Separation from Service and each January 1 thereafter; or     (b)   the January
1 next following the Participant’s Separation from Service (unless such January
1 occurs before (a) above, in which case distribution shall be made under
(a) above) and each January 1 thereafter.

     6.1.3. Actual Distribution Dates. Actual distribution shall commence as
soon as administratively practicable after the benefit distribution date but in
all events by the later of: (i) the last day of the taxable year in which the
Participant’s benefit distribution date occurs, or (ii) two and one-half months
after the Participant’s benefit distribution date.

-15-



--------------------------------------------------------------------------------



 



     
6.2. Forms of Distribution. Distribution of the Participant’s Total Account
shall be made to the Participant entitled to receive distribution in a single
lump sum or in annual installments as designated by the Participant prior to the
first Plan Year in which the Participant receives credits to the Participant’s
Accounts. A Participant who fails to designate a form of distribution shall be
deemed to have elected a single lump-sum distribution. The following rules shall
apply regarding elections as to the form of payment:

  (a)   Annual Installments. If the Participant elects to receive distribution
in annual installments, the following rules shall apply:

  (i)   Distribution shall be made in a series of substantially equal
installments payable annually over a term not to exceed five (5) years.     (ii)
  The amount of the installment distribution to be made in substantially equal
annual installments shall be determined by dividing the Account value as of the
Valuation Date of the installment distribution by the number of remaining
installments (including the installment being computed).

  (b)   Automatic Lump Sum. Notwithstanding any election to receive distribution
in installments, if on or after January 1, 2007, the Participant’s Account
balance upon commencement of the initial installment distribution following
Separation from Service is less than Twenty Thousand Dollars ($20,000),
distribution shall be made in a single lump sum.

6.3. Modification of Initial Designation. Notwithstanding the foregoing, a
Participant who is actively employed by the Employer may make one new election
that changes the time or form of payment selected pursuant to Section 6.1 and
Section 6.2, subject to the following limitations:

  (a)   The Participant may rescind the initial designation by making a new
designation on a form provided by the Employer. Such election must be submitted
to and accepted by the Employer at least twelve (12) months prior to the date on
which a distribution to the Participant would otherwise have been made or
commenced. The election shall have no effect until at least twelve (12) months
after the date on which the election is made.     (b)   If the Participant
initially elected to commence distribution in a single lump sum, the Participant
may elect to change the time (but not the form) of distribution. If the
Participant initially elected to commence distribution in annual installments,
the Participant may elect to convert such installments into a single lump sum.

-16-



--------------------------------------------------------------------------------



 



  (c)   The new benefit distribution date may be any January 1 that occurs on or
after the five-(5) year anniversary of the original benefit distribution date
but no later than the seven-(7) year anniversary of the Participant’s Separation
from Service.

6.4. Distribution in Cash. The Employer shall make or commence distribution of
the Participant’s Total Account in cash. The portion of the Participant’s
Account credited with Unit Shares of phantom stock to be distributed as of a
Valuation Date shall be converted to a dollar amount based on the price of ADC
Telecommunications, Inc. common stock on the NASDAQ as of the close of the NYSE
on that Valuation Date.

-17-



--------------------------------------------------------------------------------



 



SECTION 7
DISTRIBUTION UPON DEATH AND DISABILITY
7.1. Before Separation from Service. If a Participant becomes Disabled or dies
before incurring a Separation from Service, the Employer shall make distribution
of the Participant’s Total Account (reduced by the amount of any applicable
payroll, withholding and other taxes) in a single lump sum to the Participant
(or the Participant’s Beneficiary, as applicable) as of the January 1 next
following the Participant’s death or Disability.
7.2. After Separation from Service. If a Participant dies after a Separation
from Service but before distribution of the Participant’s Total Account has been
completed, the remainder of the undistributed Total Account shall be distributed
to the Beneficiary in a single lump sum as of the January 1 next following the
Participant’s death. If a Participant becomes Disabled after Separation from
Service but before distribution of the Participant’s Total Account has been
completed, the remainder of the undistributed Total Account shall continue to be
distributed in the same manner as elected under Section 6 for Separation from
Service.
7.3. Actual Distribution Dates. Actual distribution shall commence as soon as
administratively practicable after the January 1 benefit distribution date but
in all events by the later of: (i) last day of the taxable year in which the
benefit distribution date occurs, or (ii) two and one-half months after the
benefit distribution date.
7.4. Distribution in Cash. The Employer shall make or commence distribution of
the Participant’s Total Account in cash. The portion of the Participant’s
Account credited with Unit Shares of phantom stock to be distributed as of a
Valuation Date shall be converted to a dollar amount based on the price of ADC
Telecommunications, Inc. common stock on the NASDAQ as of the close of the NYSE
on that Valuation Date.
7.5. Designation of Beneficiaries.
     7.5.1. Right To Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Employer, one or more primary Beneficiaries or
alternative Beneficiaries to receive all of a specified part of the
Participant’s Total Account in the event of the Participant’s death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary or spouse. No such designation, change
or revocation shall be effective unless executed by the Participant and received
by the Employer during the Participant’s lifetime.
     7.5.2. Failure of Designation. If a Participant:

  (a)   fails to designate a Beneficiary,

-18-



--------------------------------------------------------------------------------



 



  (b)   designates a Beneficiary and thereafter such designation is revoked
without another Beneficiary being named, or     (c)   designates one or more
Beneficiaries and all such Beneficiaries so designated fail to survive the
Participant,

such Participant’s Total Account, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of the Participant’s surviving
issue) in equal shares if there is more than one member in such class surviving
the Participant:
Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Participant’s surviving brothers and sisters
Representative of Participant’s estate.
     7.5.3. Disclaimers of Beneficiaries. A Beneficiary entitled to a
distribution of all or a portion of a deceased Participant’s Total Account may
disclaim his or her interest therein subject to the following requirements. To
be eligible to disclaim, a Beneficiary must be a natural person, must not have
received a distribution of all or any portion of a Total Account at the time
such disclaimer is executed and delivered, and must have attained at least age
twenty-one (21) years as of the date of the Participant’s death. Any disclaimer
must be in writing and must be executed personally by the Beneficiary before a
notary public. A disclaimer shall state that the Beneficiary’s entire interest
in the undistributed Total Account is disclaimed or shall specify what portion
thereof is disclaimed. To be effective, duplicate original copies of the
disclaimer must be both executed and actually delivered to the Employer after
the date of the Participant’s death but not later than nine (9) months after the
date of the Participant’s death. A disclaimer shall be irrevocable when
delivered to the Employer. A disclaimer shall be considered to be delivered to
the Employer only when actually received by the Employer. The Employer shall be
the sole judge of the content, interpretation and validity of a purported
disclaimer. Upon the filing of a valid disclaimer, the Beneficiary shall be
considered not to have survived the Participant as to the interest disclaimed. A
disclaimer by a Beneficiary shall not be considered to be a transfer of an
interest in violation of the provisions of Section 8 and shall not be considered
to be an assignment or alienation of benefits in violation of federal law
prohibiting the assignment or alienation of benefits under this Plan. No other
form of attempted disclaimer shall be recognized by the Employer.
     7.5.4. Definitions. When used herein and, unless the Participant has
otherwise specified in his or her Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.

-19-



--------------------------------------------------------------------------------



 



     7.5.5. Special Rules. Unless the Participant has otherwise specified in his
or her Beneficiary designation, the following rules shall apply:

  (a)   If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.     (b)   The
automatic Beneficiaries specified in Section 7.5.2. and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of payment due such Beneficiary hereunder, such payment shall
be payable to the representative of such Beneficiary’s estate.     (c)   If the
participant designates as a Beneficiary the person who is the Participant’s
spouse on the date of the designation, either by name or by relationship, or
both, the dissolution, annulment or the legal termination of marriage between
the Participant and such person shall automatically revoke such designation.
(The foregoing shall not prevent the Participant from designating a former
spouse as a Beneficiary on a form executed by the Participant and received by
the Employer after the date of the legal termination of marriage between the
Participant and such former spouse, and during the Participant’s lifetime.)    
(d)   Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.     (e)   Any designation of a Beneficiary only by
Statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.     (f)   The employer shall be the sole judge of
the content, interpretation and validity of a purported Beneficiary designation.

     7.5.6. Spousal Rights. Prior to the death of the Participant, no spouse of
a Participant and no person designated to be a Beneficiary shall have any rights
or interest in the benefits accumulated under the Plan including, but not
limited to, the right to be the sole Beneficiary or to consent to the
designation of Beneficiaries (or the changing of designated Beneficiaries) by
the Participant.

-20-



--------------------------------------------------------------------------------



 



7.6. Facility of Payment. In case of the legal disability, including minority,
of a Participant or Beneficiary entitled to receive any distribution under the
Plan, payment shall be made, if the Employer shall be advised of the existence
of such condition:

  (a)   to the duly appointed guardian, conservator or other legal
representative of such Participant or Beneficiary, or     (b)   to a person or
institution entrusted with the care or maintenance of the incompetent or
disabled Participant or Beneficiary, provided such person or institution has
satisfied the Employer that the payment will be used for the best interest and
assist in the care of such Participant or Beneficiary, and provided further,
that no prior claim for said payment has been made by a duly appointed guardian,
conservator or other legal representative of such Participant of Beneficiary.

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of the
Employer.

-21-



--------------------------------------------------------------------------------



 



SECTION 8
SPENDTHRIFT PROVISIONS
No Participant or Beneficiary shall have any transmissible interest in any
Account nor shall any Participant or Beneficiary have any power to anticipate,
alienate, dispose of, pledge or encumber the same while in possession or control
of the Employer, nor shall the Employer recognize any assignment thereof, either
in whole or in part, nor shall any Account be subject to attachment,
garnishment, execution following judgment or other legal process while in the
possession or control of the Employer.
The power to designate Beneficiaries to receive the Total Account of a
Participant in the event of the Participant’s death shall not permit or be
construed to permit such power or right to be exercised by the Participant so as
thereby to anticipate, pledge, mortgage or encumber the Participant’s Account or
any part thereof, and any attempt of a Participant so to exercise said power in
violation of this provision shall be of no force and effect and shall be
disregarded by the Employer.
This Section shall not prevent the Employer from exercising, in its discretion,
any of the applicable powers and options granted to the Employer upon the
occurrence of death, Disability or Separation from Service of the Participant,
as such powers may be conferred upon the Employer by any provision hereof.

-22-



--------------------------------------------------------------------------------



 



SECTION 9
AMENDMENT, TERMINATION AND CHANGE IN CONTROL
9.1. Amendment and Termination. The Compensation Committee hereby reserves the
power to unilaterally amend the Plan Statement and to partially terminate or
totally terminate the Plan and to reduce, suspend or discontinue benefits to the
Plan, either prospectively or retroactively or both; provided that no amendment
or termination shall be effective to reduce or divest the Accounts of any
Participant without such Participant’s consent. The Retirement Committee is
authorized to amend the Plan Statement in any respect that does not materially
increase the cost of the Plan. If there is a termination of the Plan with
respect to all Participants, the Compensation Committee shall have the right, in
its sole discretion, and notwithstanding any elections made by the Participant,
to amend the Plan to immediately pay all benefits in a lump sum following such
Plan termination, to the extent permissible under Section 409A of the Code and
related Treasury regulations and guidance.
9.2. Change in Control.
     9.2.1. In General. Notwithstanding any other provision of the Plan
Statement, Section 9.2.3, Section 9.2.4, Section 9.2.5 and Section 9.2.6 shall
take effect if and only if a Maturity Date (as defined in the Retirement Savings
Plan) occurs effective as to this Plan following a Change in Control. A Maturity
Date cannot occur if there is no Change in Control. A Maturity Date effective as
to this Plan does not occur merely because there is a Change in Control or
merely because a Maturity Date occurs effective as to the Retirement Savings
Plan. A Maturity Date following a Change in Control must be effective as to this
Plan.
     9.2.2. Special Definitions. For purposes of this Section 9.2, the special
definitions in Appendix A attached hereto shall apply.
     9.2.3. Amendment. Notwithstanding any other provision of the Plan
Statement, during the two (2) years following the date of a Change in Control,
the provisions of the Plan Statement may not be amended if any amendment would
adversely affect the rights, expectancies or benefits provided by the Plan (as
in effect immediately prior to the Change in Control), of any Participant,
Beneficiary or other person entitled to payments under the Plan. The Plan may
not be terminated or merged with any other plan during the same two (2) year
period.
     9.2.4. Separation from Service. Notwithstanding any other provision of the
Plan Statement, the Total Account of any Participant actively employed on the
date of a Change in Control who dies or incurs a Separation from Service for any
reason except for Cause during the two (2) years following the date of the
Change in Control shall be distributed in a single lump-sum cash payment as soon
as administratively feasible after such separation.
     9.2.5. Pending Installment Distributions. Notwithstanding any other
provision of this Section 9, any remaining installments due to any Participant
who incurred a Separation from Service before the date of a Change in Control
shall continue to be distributed over the installment term (and shall not be
commuted to a lump sum or otherwise affected by the Change in Control).

-23-



--------------------------------------------------------------------------------



 



     9.2.6. Not Amendable. Notwithstanding any other provision of the Plan
Statement, this Section 9.2 may not be amended to decrease any of the benefits
which it provides during the two (2) years following the date of a Change in
Control without the affirmative written consent of a majority in both number and
interest of the Participants actively employed on the date of the Change in
Control.

-24-



--------------------------------------------------------------------------------



 



SECTION 10
ADMINISTRATION
10.1. Authority. The Plan shall be administered by the Retirement Committee,
which shall have full discretionary power and authority to administer and
interpret the Plan and to determine all factual and legal questions under the
Plan, including but not limited to the entitlement of Participants and
Beneficiaries, and the amount of their respective interests. The Retirement
Committee may delegate or redelegate to one or more persons, jointly or
severally, and whether or not such persons are members of the Retirement
Committee or employees of the Employer, such functions assigned to the
Retirement Committee hereunder as it may from time to time deem advisable.
10.2. Liability. No member of the Compensation Committee or Retirement Committee
and no director or member of the management of the Employer shall be liable to
any persons for any actions taken under the Plan, or for any failure to effect
any of the objectives or purposes of the Plan, by reason of insolvency or
otherwise.
10.3. Procedures. The Retirement Committee may from time to time adopt such
rules and procedures as it deems appropriate to assist in the administration of
the Plan.
10.4. Claim for Benefits. No employee or other person shall have any claim or
right to payment of any amount hereunder until payment has been authorized and
directed by the Retirement Committee.
10.5. Claims Procedure. Until modified by the Retirement Committee, the claims
procedure set forth in this Section 10.5 shall be the claims procedure for the
resolution of disputes and disposition of claims arising under the Plan.
     10.5.1. Original Claim. Any employee, former employee, or Beneficiary of
such employee or former employee may, if the employee, former employee or
Beneficiary so desires, file with the Retirement Committee a written claim for
benefits under the Plan. Within ninety (90) days after the filing of such a
claim, the Retirement Committee shall notify the claimant in writing whether the
claim is upheld or denied in whole or in part or shall furnish the claimant a
written notice describing specific special circumstances requiring a specified
amount of additional time (but not more than one hundred eighty (180) days from
the date the claim was filed) to reach a decision on the claim. If the claim is
denied in whole or in part, the Retirement Committee shall state in writing:

  (a)   the specific reasons for the denial,     (b)   the specific references
to the pertinent provisions of this Plan on which the denial is based,

-25-



--------------------------------------------------------------------------------



 



  (c)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary, and     (d)   an explanation of the claims review
procedure set forth in this Section.

     10.5.2. Claims Review Procedure. Within sixty (60) days after receipt of
notice that the claim has been denied in whole or in part, the claimant may file
with the Retirement Committee a written request for a review and may, in
conjunction therewith, submit written issues and comments. Within sixty
(60) days after the filing of such a request for review, the Retirement
Committee shall notify the claimant in writing whether, upon review, the claim
was upheld or denied in whole or in part or shall furnish the claimant a written
notice describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred twenty days (120) from the date
the request for review was filed) to reach a decision on the request for review.
     10.5.3. General Rules.

  (a)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Retirement Committee may require that any claim for benefits and any request
for a review of a denied claim be filed on forms to be furnished by the
Retirement Committee upon request.     (b)   All decisions on original claims
shall be made by the Retirement Committee and requests for a review of denied
claims shall be made by the Retirement Committee.     (c)   The Retirement
Committee may, in its discretion, hold one or more hearings on a claim or a
request for a review of a denied claim.     (d)   Claimants may be represented
by a lawyer or other representative at their own expense, but the Retirement
Committee reserves the right to require the claimant to furnish written
authorization of such representation. A claimant’s representative shall be
entitled to copies of all notices given to the claimant.     (e)   The decision
of the Retirement Committee on an original claim or on a request for a review of
a denied claim shall be served on the claimant in writing. If a decision or
notice is not received by a claimant within the time specified, the claim or
request for a review of a denied claim shall be deemed to have been denied.    
(f)   Prior to filing a claim or a request for a review of a denied claim, the
claimant or the claimant’s representative shall have a reasonable opportunity to
review a copy of this Plan Statement and all other pertinent documents in the
possession of the Employer and its Affiliates.

-26-



--------------------------------------------------------------------------------



 



10.6. Errors in Computations. The Retirement Committee shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any Beneficiary to whom such benefit shall be
payable, directly or indirectly, to the Retirement Committee, and used by the
Retirement Committee in determining the benefit. The Retirement Committee shall
not be obligated or required to increase the benefit payable to or with respect
to such Participant which, on discovery of the misstatement, is found to be
understated as a result of such misstatement of the Participant. However, the
benefit of any Participant which is overstated by reason of any such
misstatement or any other reason shall be reduced to the amount appropriate in
view of the truth (and the Employer shall have the right to recover any prior
overpayment).
10.7. Code § 162(m) Delay. If the Retirement Committee reasonably determines
that delaying the time that initial payments are made or commenced would
increase the probability that such payments would be fully deductible for
federal or state income tax purposes, the Employer may unilaterally delay the
time of the making or commencement of payments until the January 31 of the
calendar year next following the calendar year in which the payments would
otherwise be payable (or such earlier date to the extent required to comply with
Section 409A of the Code).

-27-



--------------------------------------------------------------------------------



 



SECTION 11
PLAN ADMINISTRATION
     11.1. Principal Sponsor.
     11.1.1. Compensation Committee. Except as hereinafter provided, functions
generally assigned to the Principal Sponsor shall be discharged by the
Compensation Committee or delegated and allocated as provided herein. Except as
hereinafter provided, the Compensation Committee may delegate and redelegate and
allocate and reallocate to one or more persons or to an Employer of persons
jointly or severally, and whether or not such persons are directors, officers or
employees, such functions assigned to the Principal Sponsor hereunder as the
Compensation Committee may from time to time deem advisable. Notwithstanding the
foregoing, the Compensation Committee shall have exclusive authority, which may
not be delegated, to act for the Principal Sponsor to terminate this Plan.
     11.1.2. Amendment. The Principal Sponsor reserves the power to amend this
Plan Statement in any respect and either prospectively or retroactively or both:

  (a)   in any respect by resolution of the Compensation Committee; and     (b)
  in any respect that does not materially increase the cost of the Plan by
action of the Retirement Committee.

11.2. Conflict of Interest. If any officer or employee of the Employer or any
member of the board of directors of the Employer to whom authority has been
delegated or redelegated hereunder shall also be a Participant in the Plan, the
Participant shall have no authority as such officer, employee or member with
respect to any matter specially affecting such Participant’s individual interest
hereunder (as distinguished from the interests of all Participants and
Beneficiaries or a broad class of Participants and Beneficiaries), all such
authority being reserved exclusively to the other officers, employees or members
as the case may be, to the exclusion of the Participant and the Participant
shall act only in his individual capacity in connection with any such material.
11.3. Administrator. The Principal Sponsor shall be the administrator for
purposes of Section 3(16)(A) of ERISA.
11.4. Service of Process. In the absence of any designation to the contrary by
the Principal Sponsor, the Secretary of the Principal Sponsor is designated as
the appropriate and exclusive agent for the receipt of service of process
directed to the Plan in any legal proceeding, including arbitration, involving
the Plan.

-28-



--------------------------------------------------------------------------------



 



SECTION 12
DISCLAIMERS
12.1. Term of Employment. Neither the terms of the Plan Statement nor the
benefits hereunder nor the continuance thereof shall be a term of the employment
of any employee. The Employer shall not be obliged to continue the Plan.
12.2. Employment. The terms of the Plan Statement shall not give any employee
the right to be retained in the employment of the Employer.
12.3. Source of Payment. Neither the Employer nor any of its officers nor any
member of its board of directors in any way secure or guarantee the payment of
any benefit or amount which may become due and payable hereunder to any
Participant or to any Beneficiary or to any creditor of a Participant or a
Beneficiary. Each Participant, Beneficiary or other person entitled at any time
to payments hereunder shall look solely to the assets of the Employer for such
payments or to the Accounts distributed to any Participant or Beneficiary, as
the case may be, for such payments. In each case where Accounts shall have been
distributed to a former Participant or a Beneficiary or to the person or any one
of a group of persons entitled jointly to the receipt thereof and which purports
to cover in full the benefit hereunder, such former Participant or Beneficiary,
or such person or persons, as the case may be, shall have no further right or
interest in the other assets of the Employer.
12.4. Guaranty. Neither the Employer nor any of its officers nor any member of
its board of directors shall be under any liability or responsibility for
failure to effect any of the objectives or purposes of the Plan by reason of the
insolvency of the Employer.
12.5. Delegation. The Employer and its officers and the members of its board of
directors shall not be liable for an act or omission of another person with
regard to a responsibility that has been allocated to or delegated to such other
person pursuant to the terms of the Plan Statement or pursuant to procedures set
forth in the Plan Statement.

-29-



--------------------------------------------------------------------------------



 



APPENDIX A
CHANGE IN CONTROL SPECIAL DEFINITIONS
For purposes of Plan Section 9.2, the following special definitions shall apply:

1.   “Acquiring Person” shall mean any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) who or which, together with all Affiliates and Associates of
such person, is the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of ADC
TELECOMMUNICATIONS, INC. representing 20% or more of the combined voting power
of the then outstanding securities of ADC TELECOMMUNICATIONS, INC., but shall
not include ADC TELECOMMUNICATIONS, INC., any subsidiary of ADC
TELECOMMUNICATIONS, INC. or any employee benefit plan of ADC TELECOMMUNICATIONS,
INC. or of any subsidiary of ADC TELECOMMUNICATIONS, INC. or any entity holding
shares of common stock of ADC TELECOMMUNICATIONS, INC. organized, appointed or
established for, or pursuant to the terms of, any such plan.   2   “Affiliate”
and “Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act. (For purposes of this Appendix,
“affiliate” shall not have the meaning ascribed to that term in Section 1.2.2 of
the Plan Statement.)   3.   “Cause” shall mean willful and continued failure by
the employee to perform his duties or gross and willful misconduct including,
but not limited to, wrongful appropriation of funds or the commission of a gross
misdemeanor or felony.   4.   “Change in Control” shall mean:

  4.1.   a change in control of ADC TELECOMMUNICATIONS, INC. of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act, whether or not ADC
TELECOMMUNICATIONS, INC. is then subject to such reporting requirement;

A-1



--------------------------------------------------------------------------------



 



  4.2.   the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by ADC TELECOMMUNICATIONS, INC. or any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) that such person has
become the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of ADC TELECOMMUNICATIONS,
INC. representing 20% or more of the combined voting power of ADC
TELECOMMUNICATIONS, INC.’s then outstanding securities, determined in accordance
with Rule 13d-3, excluding, however, any securities acquired directly from ADC
TELECOMMUNICATIONS, INC. (other than an acquisition by virtue of the exercise of
a conversion privilege unless the security being so converted was itself
acquired directly from ADC TELECOMMUNICATIONS, INC.); provided, however, that
for purposes of this clause the term “person” shall not include ADC
TELECOMMUNICATIONS, INC., any subsidiary of ADC TELECOMMUNICATIONS, INC. or any
employee benefit plan of ADC TELECOMMUNICATIONS, INC. or of any subsidiary of
ADC TELECOMMUNICATIONS, INC. or any entity holding shares of common stock of ADC
TELECOMMUNICATIONS, INC. organized, appointed or established for, or pursuant to
the terms of, any such plan;     4.3.   the Continuing Directors cease to
constitute a majority of ADC TELECOMMUNICATIONS, INC.’s Board of Directors;    
4.4.   consummation of a reorganization, merger or consolidation of, or a sale
or other disposition of all or substantially all of the assets of, ADC
TELECOMMUNICATIONS, INC. (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the persons
who were the beneficial owners of ADC TELECOMMUNICATIONS, INC.’s outstanding
voting securities immediately prior to such Business Combination beneficially
own voting securities of the corporation resulting from such Business
Combination having more than 50% of the combined voting power of the outstanding
voting securities of such resulting corporation and (B) at least a majority of
the members of the Board of Directors of the corporation resulting from such
Business Combination were Continuing Directors at the time of the action of the
Board of Directors of ADC TELECOMMUNICATIONS, INC. approving such Business
Combination; or     4.5.   approval by the shareholders of ADC
TELECOMMUNICATIONS, INC. of a complete liquidation or dissolution of ADC
TELECOMMUNICATIONS, INC.

A-2



--------------------------------------------------------------------------------



 



5.   “Continuing Director” shall mean any person who is a member of the Board of
Directors of ADC TELECOMMUNICATIONS, INC., while such person is a member of the
Board of Directors, who is not an Acquiring Person or an Affiliate or Associate
of an Acquiring Person, or a representative of an Acquiring Person or of any
such Affiliate or Associate, and who (A) was a member of the Board of Directors
on September 26, 1989, or (B) subsequently becomes a member of the Board of
Directors, if such person’s initial nomination for election or initial election
to the Board of Directors is recommended or approved by a majority of the
Continuing Directors.   6.   “Eligible Participant” shall mean each Participant:
(i) who is actively employed on the date of a Change in Control, and (ii) who
incurs a Separation from Service for any reason (including death) except for
Cause during the two (2) years following the date of a Change in Control.   7.  
“Good Reason” shall mean the occurrence of any of the following events, except
for the occurrence of such an event in connection with the termination or
reassignment of the employee’s employment by ADC TELECOMMUNICATIONS, INC. or any
of its subsidiaries for Cause or by reason of disability (as defined in section
22(e)(3) of the Internal Revenue Code) or death:

  7.1.   the assignment to the employee of employment responsibilities which are
not of comparable responsibility and status as the employment responsibilities
held by the employee immediately prior to a Change in Control;     7.2.   a
reduction in the employee’s base salary as in effect immediately prior to a
Change in Control;     7.3.   an amendment or modification of the incentive
compensation program of ADC TELECOMMUNICATIONS, INC. (except as may be required
by applicable law) which affects the terms or administration of the program in a
manner adverse to the interest of the employee as compared to the terms and
administration of such program immediately prior to a Change in Control;    
7.4.   the requirement by ADC TELECOMMUNICATIONS, INC. or any of its
subsidiaries that the employee be based anywhere other than within fifty
(50) miles of the employee’s office location immediately prior to a Change in
Control, except for requirements of temporary travel on business of ADC
TELECOMMUNICATIONS, INC. to an extent substantially consistent with the
employee’s business travel obligations immediately prior to a Change in Control;
or

A-3



--------------------------------------------------------------------------------



 



  7.5.   except to the extent otherwise required by applicable law, the failure
by ADC TELECOMMUNICATIONS, INC. to continue in effect any benefit or
compensation plan, stock ownership plan, stock purchase plan, bonus plan, life
insurance plan, health-and-accident plan or disability plan in which the
employee is participating immediately prior to a Change in Control (or plans
providing the employee with substantially similar benefits), the taking of any
action by ADC TELECOMMUNICATIONS, INC. which would adversely affect the
employee’s participation in, or materially reduce the employee’s benefits under,
any of such plans or deprive the employee of any material fringe benefit enjoyed
by the employee immediately prior to such Change in Control, or the failure by
ADC TELECOMMUNICATIONS, INC. to provide the employee with the number of
paid-time-off days to which the employee is entitled immediately prior to such
Change in Control in accordance with the paid-time-off policy of ADC
TELECOMMUNICATIONS, INC. as then in effect.

8.   “Maturity Date” shall mean the eleventh (11th) business day following the
date of a Change in Control.

A-4